Case: 21-50278      Document: 00516163616         Page: 1    Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   January 12, 2022
                                   No. 21-50278
                                                                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brandon Hungerford,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-320-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Brandon Hungerford challenges the 105-month sentence that
   followed his guilty plea to possession with intent to distribute five grams or
   more of actual methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and
   (b)(1)(B). Specifically, he argues that (1) the written judgment conflicts with
   the district court’s oral pronouncement, and (2) the district court erred by


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50278      Document: 00516163616           Page: 2    Date Filed: 01/12/2022




                                     No. 21-50278


   failing to order that his federal sentence run concurrently with his then-
   anticipated state sentences, pursuant to U.S.S.G. § 5G1.3(c).
          Neither argument need detain us long. First, as evidenced by the
   United States’ concession, it is beyond dispute that the written judgment
   fails to acknowledge that Hungerford’s sentence was to run concurrently
   with any state sentence imposed for evading arrest or detention with a
   vehicle. Legion precedent counsels that the oral pronouncement controls in
   situations like this. See, e.g., United States v. Bigelow, 462 F.3d 378, 381 (5th
   Cir. 2006). A limited remand to remedy the conflict is therefore justified.
   See United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006).
          Second, we disagree with Hungerford’s belief that the district court
   erred in its application of U.S.S.G. § 5G1.3. Article III courts have discretion
   to order that federal sentences run concurrently or consecutively with their
   state counterparts. See Setser v. United States, 566 U.S. 231, 235–37 (2012);
   see also U.S.S.G. § 5G1.3.      As the Sentencing Guidelines make clear,
   however, concurrent sentencing is typically appropriate where a state
   sentence is “based on conduct ‘relevant’ to the federal offense.” United
   States v. Ochoa, 977 F.3d 354, 356 (5th Cir. 2020); see also U.S.S.G. § 5G1.3.
   The determination of what constitutes relevant conduct is a finding of fact
   that we review for clear error. United States v. Barfield, 941 F.3d 757, 761 (5th
   Cir. 2019).
          Hungerford has not shown that his offenses were either groupable
   under U.S.S.G. § 3D1.2(d) or a part of the same course of conduct as the
   federal offense for which he was sentenced—possession with intent to
   distribute actual methamphetamine. See U.S.S.G. §§ 1B1.3(a)(2), 3D1.2(d);
   see also United States v. Horton, 993 F.3d 370, 377 (5th Cir. 2021). Neither
   has Hungerford presented any authority for his belief that “it is undeniable”
   the state offenses constituted “specific offense characteristics” as




                                          2
Case: 21-50278         Document: 00516163616              Page: 3       Date Filed: 01/12/2022




                                          No. 21-50278


   contemplated by the Guidelines. See U.S.S.G. § 2D1.1 (enumerating relevant
   characteristics); cf. United States v. Brunson, 882 F.2d 151, 157 (5th Cir. 1989)
   (rejecting the use of enumerated characteristics from sections outside of the
   relevant guideline). See generally U.S.S.G. § 1B1.1(a)(2) (noting that specific
   offense characteristics are “contained in the particular guideline in Chapter
   Two”). Hungerford has thus failed to demonstrate any clear error.
           For these reasons, we AFFIRM the judgment and REMAND to the
   district court for the limited purpose of conforming the written judgment to
   the oral pronouncement at sentencing.1




           1
             Furthermore, though Hungerford does not raise the issue himself, the written
   judgment contains what appears to be a scrivener’s error. The written judgment references
   an “offense date of 10/22/2020” for the then-pending state charges, but the record
   indicates that the actual date was October 12, 2020. We are confident that the district court
   will consider its authority to remedy this on remand. See generally Fed. R. Crim. P. 36.




                                                3